Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03 November 2022 has been entered.	
		
Formal Matters
Applicant's response, filed 03 November 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1, 4-11, and 13-21 are currently pending and have been examined.
Claims 1, 4, 7, and 19 have been amended.
Claims 2-3 and 12 have been canceled.
Claims 1, 4-11, and 13-21 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 05 December 2017 claiming benefit to JP2017-233379.
Objections
Claims 16 are objected to for the following informalities:
claim 16 recites configured to issue notification is improper English and should read “configured to issue a notification”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-11, and 13-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1 – Statutory Categories of Invention:
Claims 1, 5-11, and 13-21 are drawn to an apparatus or a method, which are statutory categories of invention.
Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a medical information processing apparatus in part performing the steps of select, from candidate data including surgery data acquired during surgery, target data corresponding to selection conditions that include conditions relating to patient attributes including at least one attribute different from a subject of the medical image, conditions relating to surgical-procedure types, and conditions relating to disease types; detect a feature from the selected target data and extract feature data corresponding to the detected feature, from the target data, the feature data including at least a medical image, and edit the extracted feature data to generate protocol data for a case related surgical procedure based on previous operations and patients having similar attributes to a current patient. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).
Claim 5 recites wherein the target data includes a medical captured image captured by an imaging device during surgery, and the medical image is the medical captured image. Claim 6 recites wherein the target data includes a medical illustration image, and the medical image is the medical illustration image. Claim 7 recites wherein the target data includes non-image data, and detect a feature from the non-image data. Claim 8 recites wherein the target data includes sound collection device during surgery, and extracts sound as the feature data. Claim 9 recites the target data includes text which is input by an operation, and extracts text as the feature data. Claim 10 recites detect a state-related feature and/or an action-related feature from the target data. Claim 11 recites detect, as the state-related feature, a point in time in the target data when a predetermined state is detected from the target data and detect, as the action-related feature, a point in time in the target data when a predetermined action is detected from the target data. Claim 13 recites generate the protocol data for the surgical procedure from a plurality of cases. Claim 15 recites select the target data by setting the selection condition based on the surgery data acquired during surgery and extract medical images by detecting features from the selected target data. Claim 17 recites wherein the medical image corresponding to the surgery data and displayed on the display correspond to a navigation image during surgery. Claim 18 recites specify a surgery progress status based on the feature data corresponding to the surgery data acquired during surgery. Claim 21 recites wherein, on condition that the surgery proceeds differently than the case related surgical procedure and extract updated protocol data for a modified surgical procedure. Each of these steps of the preceding dependent claims 5-11, 13-18, and 21 only serve to further limit or specify the features of independent claim 1, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim.
Independent claim 19 recites an information processing method in part performing the steps of selecting, from among candidate data including surgery data acquired during surgery; target data corresponding to selection conditions that include a condition relating to patient attributes, wherein the patient attributes include at least one attribute independent of a subject of the medical image, a condition relating to a surgical-procedure type, and a condition relating to a disease type; detecting a feature from the selected target data and extracting, from the target data, feature data corresponding to the detected feature, the feature data including at least a medical image; and editing the extracted feature data to generate protocol data for a case related based on previous operations and patients having similar attributes to a current patient. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).
Claim 20 recites wherein, on condition that the surgery proceeds differently than the case related surgical procedure, further comprising extracting updated protocol data for a modified surgical procedure. Each of these steps of the preceding dependent claim 20 only serve to further limit or specify the features of independent claim 19, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim.
Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claim 1 recites circuitry. The specification provides generic structure for the computer and corresponding circuits (Specification in ¶ 0244-252). The use of a circuitry, in this case to perform the functions of the medical information processing apparatus, only recites the circuitry as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 1 and 19 recites generating a machine learning model trained on data corresponding to the selection conditions, extract feature data corresponding to the detected feature using the machine learning model (claim 1), and/or using the machine learning model to generate protocol data (claim 19). The specification defines the machine learning model as any model capable of extracting feature data, providing examples of such models like an LST memory neural network or deep learning model (Specification in ¶ 0127 and ¶ 0249). The use of a generic machine learning model, in this case to extract feature data corresponding to the detected feature OR to generate protocol data for a case related based on previous operations and patients having similar attributes to a current patient, only recites the machine learning model as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claim 9 recites an input by an operation to an operating device. The limitation is only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception.
Claim 14 recites cause a display to display the medical image corresponding to the surgery data acquired during surgery. Claim 15 recites cause the display to display the medical image corresponding to the surgery data, among the extracted medical images. Claim 16 recites issue notification regarding the grounds for extracting the medical images displayed in the display. The limitations are only recited as a tool which only serves as display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device) and is therefore not a practical application of the recited judicial exception.
Claim 18 recites a control an arm capable of carrying a medical instrument and control the arm such that the medical instrument corresponding to the specified progress status is carried to a predetermined position corresponding to the specified progress status. The limitation is only recited as a tool which only serves as output data from the abstract idea and use for post solution activity (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception.
Claim 20 and 21 recites a display a medical image of a next scene that corresponds to the modified surgical procedure. The limitations are only recited as a tool which only serves as display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device) and is therefore not a practical application of the recited judicial exception. 
The above claims, as a whole, are therefore directed to an abstract idea.
Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claim 1 recites circuitry. This element is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. The additional element therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Claims 1 and 19 recites generating a machine learning model trained on data corresponding to the selection conditions, extract feature data corresponding to the detected feature using the machine learning model (claim 1), and/or using the machine learning model to generate protocol data (claim 19). The use of machine learning, and more specifically, deep learning, to extract feature data from surgical input data is well-understood, routine, and conventional. This position is supported by Kenji Suzuki, Overview of deep learning in medical imaging, 10 Radiological Physics and Technology 257-273 (July 08, 2017) teaching on deep learning methods for computer vision and image feature recognition in medical imaging analysis in the Abstract on p. 257 and the § 6 Conclusion on p. 270 (treated as a review under MPEP § 2106.07(a)(III)(C) that describes the state of the art and discusses what is well-known and in common use in the relevant industry). Therefore, the generation and use of a generic machine learning model additional element is not sufficient to amount to significantly more than the recited judicial exception. 
Claim 9 recites an input by an operation to an operating device. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
Claim 14 recites cause a display to display the medical image corresponding to the surgery data acquired during surgery. Claim 15 recites cause the display to display the medical image corresponding to the surgery data, among the extracted medical images. The courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Claim 16 recites issue notification regarding the grounds for extracting the medical images displayed in the display. The courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Claim 18 recites control an arm capable of carrying a medical instrument and control the arm such that the medical instrument corresponding to the specified progress status is carried to a predetermined position corresponding to the specified progress status. The courts have decided that receiving or transmitting data over a network as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example i. receiving or transmitting data over a network, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network). Furthermore, using extracted surgical feature data to control a surgical device is well-understood, routine, and conventional activity. This position is supported by (1) Kuman et al. (US Patent Pub No 2014/0287393) teaching on machine learning techniques to operate remote surgical tools in the Detailed Description in ¶ 0075-77; (2) Zhao et al. (US Patent Pub No 2009/0088,634) teaching on machine learning computer image analysis for operating a surgical robotic arm in the Detailed Description in ¶ 0046-47 and ¶ 0121-123; and (3) Quaid and Abovitz (US Patent Pub No 2016/0278,870) teaching on performing a surgical procedure using a drill guide and a robotic device using machine learning image recognition in the Detailed Description in ¶ 0043-44, ¶ 0056-58, and ¶ 0051. Therefore the use of using extracted surgical feature data to control a surgical device is not sufficient to amount to significantly more than the recited judicial exception.
Claim 20 and 21 recites display a medical image of a next scene that corresponds to the modified surgical procedure. The courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Furthermore, each additional element under Step 2A, Prong 2 is analyzed in light of the specification's explanation of the additional element' s structure. The claimed invention' s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.
Claims 1, 5-11, and 13-21 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-11, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson et al. (US Patent Pub No 2018/0137244)[hereinafter Sorenson] in view of Daley and Daley (US Patent Pub No 2018/0233222)[hereinafter Daley].
As per claim 1, Sorenson teaches on the following:
a medical information processing apparatus comprising is taught in the Detailed Description in ¶ 0054, ¶ 0062, and in the Abstract (teaching on a medical information processing system for extracting relevant feature data from patient health data);
circuitry configured to is taught in the Detailed Description in ¶ 0055, ¶ 0246, and ¶ 0250 (teaching on the medical information extraction system being performed on computer processors with corresponding circuitry);
select, from candidate data including surgery data acquired during surgery, target data corresponding to selection conditions that include is taught in the Detailed Description in ¶ 0048, ¶ 0094, ¶ 0100, and in the Figures at Fig. 5 reference character 502 (teaching on selecting from a patient's surgery data (treated as synonymous to candidate data acquired during surgery), artifacts (treated as synonymous to target data) corresponding to specific parameters (treated as synonymous to selection conditions));
conditions relating to patient attributes is taught in the Detailed Description in ¶ 0108 and ¶ 0224-225 (teaching on a segmentation, analysis, and tracking processing engine for determining artifacts related to patient markers (treated as synonymous to patient attributes));
conditions relating to surgical-procedure types, and is taught in the Detailed Description in ¶ 0101 and ¶ 0063 (teaching on a surgical procedure processing engine for determining artifacts from a patient's procedure data - here a vessel analysis from an aortic endograph is provided as an exemplary embodiment);
conditions relating to disease types is taught in the Detailed Description in ¶ 0115 and ¶ 0060 (teaching on a MR examinations processing engine for disease structure image analysis - here breast enhancing image extraction is used to better visualize breast growths over time);
generate a machine learning model trained on data corresponding to the selection conditions is taught in the Detailed Description in ¶ 0141, ¶ 0147, and ¶ 0183-185 (teaching on utilizing machine learning to generate multiple engine models - including a results/statistics extraction engine and imaging processing engines);
detect a feature from the selected target data; extract feature data corresponding to the detected feature using the machine learning model, from the target data, the feature data including at least a medical image, and is taught in the Detailed Description in ¶ 0094-96, ¶ 0141, ¶ 0147, ¶ 0183-185, ¶ 0229-230, and in the Figures at fig. 5 reference characters 502 and 213 (teaching on the machine learning model extracting results/statistics (treated as synonymous to a feature data) from the selected image artifact results from the processing engines wherein the artifact includes medical image input, wherein the artifact is generated using specific processing engines according to what imaging modality type is utilized); -AND-
edit the extracted feature data to generate protocol data for a case related surgical procedure based on previous operations and patients having similar attributes to a current patient is taught in the Detailed Description in ¶ 0062, ¶ 0237, ¶ 0052, in the Figures at fig. 5 reference character 211 and 214, and in the Claims at claim 3 (teaching on editing and finalizing the extracted results to generate procedure protocol recommendations for a patient's surgical procedure wherein said finalized recommendations are based in part on similar physical structures of past cohort patients' data (treated as synonymous to similar attributes to a current patient)).
Sorenson fails to teach the following limitations of claim 1; Daley however does teach:
including at least one attribute different from a subject of the medical image is taught in the Detailed Description in ¶ 0043, ¶ 0047, ¶ 0056, and ¶ 0062 (teaching on utilizing patient attribute data not associated with the image data (here - weight, age, sex, BMI, etc. are provided as examples) in the machine learning model for feature extraction and planning refinement of robotic surgical planning and execution).
One of ordinary skill in the art at the time the invention was filed would combine the medical imaging processing machine learning system of Sorenson to include utilizing patient data not included in the image in the feature extraction and planning refinement of Daley with the motivation of offering an operative plan that is based on different factors that may affect the understanding of the anatomical feature presented in the image (such as specific anatomical features of different ethnic groups) (Daley in the Summary in ¶ 0009) to “provide better preoperative plans that can be aggregated and used to create or design future preoperative plans” (Daley in the Background in ¶ 0006).
As per claim 4, the combination of Sorenson and Daley teaches on the limitations of claim 1. Sorenson also teaches:
the medical information processing apparatus according to claim 1, wherein the machine learning is deep learning is taught in the Detailed Description in ¶ 0141, ¶ 0147, ¶ 0183-185, and ¶ 0208 (teaching on the machine learning models including deep learning).
As per claim 5, the combination of Sorenson and Daley teaches on the limitations of claim 1. Sorenson also teaches:
the medical information processing apparatus according to claim 1, wherein the target data includes a medical captured image captured by an imaging device during surgery, and the medical image is the medical captured image is taught in the Detailed Description in ¶ 0082 (teaching on a CT scan processing engine wherein the artifact includes a medical image (here a CT scan) captured of the patient).
As per claim 6, the combination of Sorenson and Daley teaches on the limitations of claim 1. Sorenson also teaches:
the medical information processing apparatus according to claim 1, wherein the target data includes a medical illustration image, and the medical image is the medical illustration image is taught in the Detailed Description in ¶ 0243 and ¶ 0135 (teaching on a Lobular Decomposition processing engine wherein the artifact includes a 2D moving representation of a 4D process (treated as synonymous to a medical illustration image)).
As per claim 7, the combination of Sorenson and Daley teaches on the limitations of claim 1. Sorenson also teaches:
the medical information processing apparatus according to claims 1, wherein the target data includes non-image data, and the circuitry is configured to detect a feature from the non-image data is taught in the Detailed Description in ¶ 0079 (teaching on the image processing engine to utilize natural language processing techniques wherein the artifact includes written language).
As per claim 9, the combination of Sorenson and Daley teaches on the limitations of claim 1. Sorenson also teaches:
the medical information processing apparatus according to claim 1, wherein the target data includes text which is input by an operation to an operating device, and the circuitry also extracts text as the feature data is taught in the Detailed Description in ¶ 0079 (teaching on the image processing engine to utilize natural language processing techniques wherein the artifact includes written language (i.e. text)).
As per claim 10, the combination of Sorenson and Daley teaches on the limitations of claim 1. Sorenson also teaches:
the medical information processing apparatus according to claim 1, wherein the circuitry is configured to detect a state-related feature and/or is taught in the Detailed Description in ¶ 0062  (teaching on the image processing engine to determine a particular medical condition, issue, or disease (treated as synonymous to state-related feature)); -AND-
an action-related feature from the target data is taught in the Detailed Description in ¶ 0243 and ¶ 0135 (teaching on a Lobular Decomposition processing engine wherein the artifact includes a 2D moving representation of a 4D process (treated as synonymous to an action-related feature)).
As per claim 11, the combination of Sorenson and Daley teaches on the limitations of claim 1. Sorenson also teaches:
the medical information processing apparatus according to claim 10, wherein circuitry is configured to detect, as the state-related feature, a point in time in the target data when a predetermined state is detected from the target data and is taught in the Detailed Description in ¶ 0062 and ¶ 0155 (teaching on the image processing engine to determine a particular medical condition, issue, or disease (treated as synonymous to state-related feature) over a predetermined time series); -AND-
detect, as the action-related feature, a point in time in the target data when a predetermined action is detected from the target data is taught in the Detailed Description in ¶ 0243, ¶ 0135, and ¶ 0155 (teaching on a Lobular Decomposition processing engine wherein the artifact includes a 2D moving representation of a 4D process (treated as synonymous to an action-related feature) over a predetermined time series).
As per claim 13, the combination of Sorenson and Daley teaches on the limitations of claim 1. Sorenson also teaches:
the medical information processing apparatus according to claim 1, wherein the circuitry is configured to generate the protocol data for the surgical procedure from a plurality of cases is taught in the Detailed Description in ¶ 0062, ¶ 0237, ¶ 0052, in the Figures at fig. 5 reference character 211 and 214, and in the Claims at claim 3 (teaching on editing and finalizing the extracted results to generate a procedure protocol recommendations for a patient's surgical procedure wherein said finalized recommendations are based in part on similar physical structures of past cohort patients' data (treated as synonymous to similar attributes to a current patient)).
As per claim 14, the combination of Sorenson and Daley teaches on the limitations of claim 1. Sorenson also teaches:
the medical information processing apparatus according to claim 1, wherein the circuitry is configured to cause a display to display the medical image corresponding to the surgery data acquired during surgery is taught in the Detailed Description in ¶ 0101, ¶ 0070, ¶ 0063, and ¶ 0066 (teaching on a surgical procedure processing engine for determining artifacts from a patient's procedure data - here a vessel analysis from an aortic endograph is provided as an exemplary embodiment wherein said processing engine artifacts are displayed on a display).
As per claim 15, the combination of Sorenson and Daley teaches on the limitations of claim 14. Sorenson also teaches:
the medical information processing apparatus according to claim 14, wherein circuitry is configured to: select the target data by setting the selection condition based on the surgery data acquired during surgery is taught in the Detailed Description in ¶ 0048 (teaching on a user selecting the artifact data (treated as synonymous to target data) for a specific processing engine);
extract medical images by detecting features from the selected target data, and is taught in the Detailed Description in ¶ 0104 and ¶ 0127 (teaching on detecting artifacts related to surgical clips of a specific surgical procedures); -AND-
cause the display to display the medical image corresponding to the surgery data, among the extracted medical images is taught in the Detailed Description in ¶ 0066 (teaching on displaying the actual finding or derived summary of the processing engine).
As per claim 16, the combination of Sorenson and Daley teaches on the limitations of claim 15. Sorenson also teaches:
the medical information processing apparatus according to claim 15, wherein the circuitry is configured to issue notification regarding the grounds for extracting the medical images displayed in the display is taught in the Detailed Description in ¶ 0066 (teaching on displaying the actual finding or derived summary of the processing engine).
As per claim 17, the combination of Sorenson and Daley teaches on the limitations of claim 15. Sorenson also teaches:
the medical information processing apparatus according to claim 15, wherein the medical image corresponding to the surgery data and displayed on the display correspond to a navigation image during surgery is taught in the Detailed Description in ¶ 0066, ¶ 0137, 0168, ¶ 0061, and ¶ 0119 (teaching on displaying the actual finding or derived summary of the processing engine of a patient's anatomical feature that was navigated to during surgery - here a vessel track tool and plaque analysis is provided as an exemplary embodiment).
As per claim 19, Sorenson teaches on the following:
an information processing method executed by a medical information processing apparatus, the method comprising is taught in the Detailed Description in ¶ 0054, ¶ 0062, and in the Abstract (teaching on a medical information processing system for extracting relevant feature data from patient health data);
selecting, from among candidate data including surgery data acquired during surgery is taught in the Detailed Description in ¶ 0048, ¶ 0094, ¶ 0100, and in the Figures at Fig. 5 reference character 502 (teaching on selecting from a patient's surgery data (treated as synonymous to candidate data acquired during surgery), artifacts (treated as synonymous to target data) corresponding to specific parameters (treated as synonymous to selection conditions));
target data corresponding to selection conditions that include a condition relating to patient attributes is taught in the Detailed Description in ¶ 0108 and ¶ 0224-225 (teaching on a segmentation, analysis, and tracking processing engine for determining artifacts related to patient markers (treated as synonymous to patient attributes));
a condition relating to a surgical-procedure type, and is taught in the Detailed Description in ¶ 0101 and ¶ 0063 (teaching on a surgical procedure processing engine for determining artifacts from a patient's procedure data - here a vessel analysis from an aortic endograph is provided as an exemplary embodiment);
a condition relating to a disease type is taught in the Detailed Description in ¶ 0115 and ¶ 0060 (teaching on a MR examinations processing engine for disease structure image analysis - here breast enhancing image extraction is used to better visualize breast growths over time);
generating a machine learning model trained on data corresponding to the selection conditions is taught in the Detailed Description in ¶ 0062, ¶ 0065-67, ¶ 0141, ¶ 0147, and ¶ 0183-185 (teaching on utilizing machine learning to generate multiple engine models - including a flagging engine to detect abnormalities in the results for editing/finalization);
detecting a feature from the selected target data and extracting, from the target data, feature data corresponding to the detected feature, the feature data including at least a medical image; and is taught in the Detailed Description in ¶ 0094-96 and in the Figures at fig. 5 reference characters 502 and 213 (teaching on extracting results/statistics (treated as synonymous to a feature data) from the selected image artifact results from the processing engines wherein the artifact includes medical image input, wherein the artifact is generated using specific processing engines according to what imaging modality type utilized); -AND-
editing the extracted feature data to generate protocol data using the machine learning model for a case related based on previous operations and patients having similar attributes to a current patient is taught in the Detailed Description in ¶ 0062, ¶ 0065-67, ¶ 0237, ¶ 0052, in the Figures at fig. 5 reference character 211 and 214, and in the Claims at claim 3 (teaching on editing and finalizing the extracted results to generate procedure protocol recommendations for a patient's surgical procedure using a flag created by the machine learning engine wherein said fags are based in part on similar physical structures of past cohort patients' data (treated as synonymous to similar attributes to a current patient)).
Sorenson fails to teach the following limitations of claim 19; Daley however does teach:
wherein the patient attributes include at least one attribute independent of a subject of the medical image is taught in the Detailed Description in ¶ 0043, ¶ 0047, ¶ 0056, and ¶ 0062 (teaching on utilizing patient attribute data not associated with the image data (here - weight, age, sex, BMI, etc. are provided as examples) in the machine learning model for feature extraction and planning refinement of robotic surgical planning and execution).
One of ordinary skill in the art at the time the invention was filed would combine the medical imaging processing machine learning system of Sorenson to include utilizing patient data not included in the image in the feature extraction and planning refinement of Daley with the motivation of offering an operative plan that is based on different factors that may affect the understanding of the anatomical feature presented in the image (such as specific anatomical features of different ethnic groups) (Daley in the Summary in ¶ 0009) to “provide better preoperative plans that can be aggregated and used to create or design future preoperative plans” (Daley in the Background in ¶ 0006).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sorenson et al. (US Patent Pub No 2018/0137244)[hereinafter Sorenson] in view of Daley and Daley (US Patent Pub No 2018/0233222)[hereinafter Daley] in further in view of Sehnert, et al. (US Patent Pub No 2017/0143284)[hereinafter Sehnert].
As per claim 8, the combination of Sorenson and Daley teaches on the limitations of claim 1. Sorenson and Daley fail to teach the following; Sehnert however does teach:
the medical information processing apparatus according to claim 1, wherein the target data includes sound collection device during surgery, and the circuitry also extracts sound as the feature data is taught in the Detailed Description in ¶ 0074 (teaching on a surgical sound collection device and extracting relevant data from said sound collected).
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have readily incorporated the system for detecting a retained surgical object comprising collecting sound through the utilization of a sound collection device during surgery, as previously disclosed by Sehnert, within the machine learning medical image and data processing system, as previously disclosed by Sorenson and Daley, in order to both collect and report useful data related to surgical device use and disposition following a surgical procedure (see Sehnert in ¶ 0074).

Claims 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson et al. (US Patent Pub No 2018/0137244)[hereinafter Sorenson] in view of Daley and Daley (US Patent Pub No 2018/0233222)[hereinafter Daley] further in view of Walker et al. (US Patent Pub No 2017/0151027)[hereinafter Walker].
As per claim 18, the combination of Sorenson and Daley teaches on the limitations of claim 1. Sorenson fails to teach the following. While Daley suggests utilizing machine learning for controlling a robotic arm and making intraoperative changes (Detailed Description in ¶ 0061-64); Walker explicitly teaches:
the medical information processing apparatus according to claim 1, wherein the circuitry is configured to: control an arm capable of carrying a medical instrument is taught in the Detailed Description in ¶ 0042, ¶ 0048-49, and ¶ 0122 (teaching on an image-guided surgical robot arm for navigating medical instruments);
specify a surgery progress status based on the feature data corresponding to the surgery data acquired during surgery and is taught in the Detailed Description in ¶ 0046 and ¶ 0072 (teaching on tracking surgical progress based on image data obtained related to the location and/or orientation of anatomical objects within a reference frame (treated as synonymous to predetermined position)); -AND-
control the arm such that the medical instrument corresponding to the specified progress status is carried to a predetermined position corresponding to the specified progress status is taught in the Detailed Description in ¶ 0113, ¶ 0122, and ¶ 0125 (teaching on a surgical auto-pilot feature wherein the surgical arm proceeds according to a predetermined plan).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily integrated the robot-assisted driving systems and methods which automatically extract medical navigation data, as previously disclosed by Walker, within the machine learning medical image and data processing system, as previously disclosed by Sorenson and Daley, in order to provide improved and optimized tracking of the progression of a medical instrument through the course of a surgical procedure, based upon virtual visualization of the surgical instrument in reference to anatomical features obtained through medical imaging techniques (Walker in ¶ 0042, ¶ 0046, ¶ 0048-49, ¶ 0072, ¶ 0113, and ¶ 0122-123).
As per claim 21, the combination of Sorenson and Daley teaches on the limitations of claim 1. While Daley suggests utilizing machine learning for controlling a robotic arm and making intraoperative changes (Detailed Description in ¶ 0061-64); Walker explicitly teaches:
the medical information processing apparatus according to claim 1, wherein, on condition that the surgery proceeds differently than the case related surgical procedure is taught in the Detailed Description in ¶ 0113, ¶ 0122, and ¶ 0125 (teaching on modifying the position target of the surgical arm if the surgical procedure needs to be "fine-tuned" (treated as synonymous to differently than the case related surgical procedure)); -AND-
the circuitry is configured to extract updated protocol data for a modified surgical procedure and display a medical image of a next scene that corresponds to the modified surgical procedure is taught in the Detailed Description in ¶ 0113, ¶ 0122, and ¶ 0125 (teaching on reconstructing the procedural image projection (treated as synonymous to "image of a next scene")).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily integrated the robot-assisted driving systems and methods which automatically extract medical navigation data, as previously disclosed by Walker, within the machine learning medical image and data processing system, as previously disclosed by Sorenson and Daley, in order to provide improved and optimized tracking of the progression of a medical instrument through the course of a surgical procedure, based upon virtual visualization of the surgical instrument in reference to anatomical features obtained through medical imaging techniques (Walker in ¶ 0042, ¶ 0046, ¶ 0048-49, ¶ 0072, ¶ 0113, and ¶ 0122-123).
As per claim 20, the combination of Sorenson and Daley teaches on the limitations of claim 19. While Daley suggests utilizing machine learning for controlling a robotic arm and making intraoperative changes (Detailed Description in ¶ 0061-64); Walker explicitly teaches:
the method as claimed in claim 19, wherein, on condition that the surgery proceeds differently than the case related surgical procedure, further comprising extracting updated protocol data for a modified surgical procedure and is taught in the Detailed Description in ¶ 0113, ¶ 0122, and ¶ 0125 (teaching on modifying the position target of the surgical arm if the surgical procedure needs to be "fine-tuned" (treated as synonymous to differently than the case related surgical procedure)); -AND-
display a medical image of a next scene that corresponds to the modified surgical procedure is taught in the Detailed Description in ¶ 0113, ¶ 0122, and ¶ 0125 (teaching on reconstructing the procedural image projection (treated as synonymous to "image of a next scene")).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily integrated the robot-assisted driving systems and methods which automatically extract medical navigation data, as previously disclosed by Walker, within the machine learning medical image and data processing system, as previously disclosed by Sorenson and Daley, in order to provide improved and optimized tracking of the progression of a medical instrument through the course of a surgical procedure, based upon virtual visualization of the surgical instrument in reference to anatomical features obtained through medical imaging techniques (Walker in ¶ 0042, ¶ 0046, ¶ 0048-49, ¶ 0072, ¶ 0113, and ¶ 0122-123).

Response to Arguments
Examiner acknowledges that appropriate correction to the previous objection has been made and withdraws the objection accordingly.
Applicant's arguments filed 03 November 2022 with respect to 35 USC § 101 have been fully considered but they are not persuasive. With regards to claims 1, 5-11, and 13-21, the claim recite generating with training data and using a machine learning model at a high level of generality. While Applicant is correct in asserting that the machine learning cannot be performed mentally, the use of machine learning at a high level of generality amounts to applying data to a generic algorithm and reporting the results (see MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). Furthermore the use of a generic machine learning model in this context is considered well understood, routine, and conventional activity. Claim 4 however is subject matter eligible. Claim 4 recites wherein the machine learning is deep learning. Generating a specific algorithmic design (here deep learning, i.e. artificial neural networks with representation learning), training the algorithm using specific patient image and non-image related data, and utilizing said model extract or edit feature data from the target data are considered meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)).
Applicant’s arguments, filed 03 November 2022 with respect to 35 USC § 103 have been have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Daley, as per the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Geert Litjens et al., Deep Learning Applications in Medical Image Analysis, 42 Medical Image Analysis 60-88 (July 26, 2017) teaching on deep learning for medical image analysis utilizing patient demographics as feature data in the Abstract on p. 60, § 5.3. Unique challenges in medical image analysis on p. 79 col 2, and Table 3 on p. 72 Anavi et al. (2016) reference utilizing age and gender as features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN LYNN JACKSON whose telephone number is (571)272-5389. The examiner can normally be reached on Monday-Friday 6:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORDAN L JACKSON/Examiner, Art Unit 3626